Action to foreclose a mortgage on real property. Appeal from order referring the matter of a deficiency judgment to an official referee to take proof and report dismissed, without costs, on the ground that the order is not appealable. (Carretta v. Evans, 254 App. Div. 773; Warshow v. Herron, Id. 699; Luttenberger v. Alpert Woodworking Corp., 252 id. 862.) Appeal from the order denying appellants’ motion for reargu*955ment dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.